DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because of the inclusion of legal phraseology, the word “means” on the penultimate line of the abstract, also it should be more than one sentence long for an abstract of this length.  An abstract is not a claim. Correction is required.  See MPEP § 608.01(b).
Applicant has submitted a new clean copy specification on 2 June 2022. n.   Applicant is requested to submit a marked up copy of the specification with a  clean copy so that the examiner can easily determine the scope of the changes from the original specification, to determine if new matter is present. See MPEP 714 and 37 CFR 1.121(2)(ii).
Drawings
The drawings are objected to because in figures 1 and 4  element 2 should be labeled as “oscillating circuit”, in figures 1,2,4,7 and 8 element 3 should be labeled as “evaluation unit”; in figures 4,7,8  element 7 should be labeled as “reference data store”; in figures 4,7, and 8 element 9 should be labeled as “control circuit”; in figures 4,7 and 8 element 10 should be labeled as “actuators”.  Finally in figure 7 element 11C should be labeled as “signal generator”.  Please note that 37 CFR 1.83(a) permits conventional features to be shown by a labeled rectangular box.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
In claim 1 on line 10 it is considered that “means of the determined oscillating circuit parameter” does not invoke 35 U.S.C. 112(f) since a functional phrase does not follow “means of”.  Similarly in claim 19 on lines 14 and 15 it is considered that “means of the determined oscillating circuit parameter” does not invoke 35 U.S.C. 112(f).
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an evaluation unit …. configured and operable to determine at least one first oscillating circuit parameter which is characteristic of an attenuation of an oscillation signal occurring in the oscillating circuit and at least one second oscillating circuit parameter which is characteristic of a signal frequency of the oscillation signal occurring in the oscillation circuit, the evaluation unit further configured and operable to detect at least one of the diameter and the composition of the welding wire passed through at least one of the coil of the oscillating circuit and the welding electrode by means of the determined oscillating circuit parameter” in claims 15 and 19.  The word “unit” is a generic placeholder followed by the functional language of  “… configured and operable to determine at least one first oscillating circuit parameter which is characteristic of an attenuation of an oscillation signal occurring in the oscillating circuit and at least one second oscillating circuit parameter which is characteristic of a signal frequency of the oscillation signal occurring in the oscillation circuit, the evaluation unit further configured and operable to detect at least one of the diameter and the composition of the welding wire passed through at least one of the coil of the oscillating circuit and the welding electrode by means of the determined oscillating circuit parameter” that does not recite sufficient structure to perform the function. The preceding word “evaluation” is non-structural.  The disclosed embodiment  of the “evaluation unit” in the specification is element 3, that is described as an evaluation unit.  It is disclosed on page 11 of the clean copy of the specification that an embodiment exists of the evaluation unit that includes a processor. Another such limitation is “demagnetization unit for demagnetising at least one of the welding wire and the welding electrode” in claims 15 and 19.  The word “unit” is a generic placeholder followed by the functional language of “for demagnetizing at least one of the welding wire and the welding electrode”  that does not recite sufficient structure to perform the function. The preceding word “demagnetization” is non-structural.  The disclosed embodiment in the specification for the demagnetization unit is two coils (elements 11A and 11B).  Another such limitation is “calibration unit configured and operable to calibrate oscillating circuit components of the oscillating circuit” in claim 18.  The generic placeholder “unit” is followed by the functional phrase “configured and operable to calibrate oscillating circuit components of the oscillating circuit” that does not recite sufficient structure to perform the function.  Furthermore the word “calibration” is non-structural.  The disclosed embodiment of the “calibration unit” is unclear as it does not appear to be identified by specific elements in the instant specification.  Another such phrase is “an evaluation unit … configured and operable to determine at least one first oscillating circuit parameter which is characteristic of an attenuation of an oscillation signal occurring in the oscillating circuit and at least one second oscillating circuit parameter which is characteristic of a signal frequency of the oscillation signal occurring in the oscillating circuit, the evaluation unit further configured and operable to detect at least one of the diameter and the composition of the  welding wire passed through at least one of the coil of the oscillating circuit and the welding electrode by means of the determined oscillating circuit parameter”.  The word “unit” is a generic placeholder followed by the functional phrase “… configured and operable to determine at least one first oscillating circuit parameter which is characteristic of an attenuation of an oscillation signal occurring in the oscillating circuit and at least one second oscillating circuit parameter which is characteristic of a signal frequency of the oscillation signal occurring in the oscillating circuit, the evaluation unit further configured and operable to detect at least one of the diameter and the composition of the  welding wire passed through at least one of the coil of the oscillating circuit and the welding electrode by means of the determined oscillating circuit parameter” that does not recite sufficient structure to perform the function.  Furthermore the preceding word “evaluation” is non-structural.  The disclosed embodiment for the evaluation unit is element 3, the evaluation unit.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
It is considered that one Claims 15-19 are enabling under 35 U.S.C. 112(a).  It is considered in view of the prior art (e.g. Gorbov et al. in DE 3,427,351 A) disclosing that is known to  
Claims 15-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  It is considered that each of the independent claims 15 and 19 invoke 35 USC 112(f) by reciting an evaluation unit followed by a functional phrase as described earlier in this office action. It is considered that the instant application recites that the evaluation unit can include a processor; therefore it is considered that this can be a computer-implemented means plus function claim limitation but the instant application does not recite an algorithm for performing the function.  
Claims 6, 7,10,15-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 6 it is unclear whether “data store” includes signals, which would be non-statutory. Also the meaning of “store” is unclear in this context, is it a misspelling of the word “storage”, or is the claim reciting purchasing of data ? In claim 7 it is unclear how the claim further limits claim 1 since inherently the welding wire is either moving or stationary.  Respectfully suggest breaking up claim 7 into two dependent claims, one dependent claim reciting the welding wire is moving and the other dependent claim reciting that the welding wire is stationary to obviate this rejection.  In claim 10 it is unclear how claim 10 further limits claim 1 since inherently the welding wire is either moving or stationary.  Respectfully suggest breaking up claim 10 into two dependent claims, one dependent claim reciting the welding wire is moving and the other dependent claim reciting that the welding wire is stationary to obviate this rejection.  Regarding claims 15 and 19, there is no disclosure in the instant specification of a specific embodiment of the evaluation unit.  The only disclosure is “In one possible embodiment, evaluation unit 3 contains at least one processor for evaluating the contained oscillating circuit parameter SKP” which at most only states one element of the evaluation unit is a processor; it does not list the other element(s), making determination of the functional equivalents impossible.  Regarding claim 18, there is no structure disclosed in the instant specification for the “calibration unit configured and operable to calibrate oscillating circuit components of the oscillating circuit”.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 7 and 10 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Inherently the welding wire is either moving or stationary, there is no other mode.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.   

Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. Applicant argues that “Since the POSITA understands oscillating circuits, the operating parameters of those circuits and how to adjust or calibrate those parameters, the POSITA would understand the “calibration unit” recited in claim 18 as unit that can adjust those parameters based on ambient conditions and/or the properties of the metal being detected”.  This is not persuasive as there would then be no constraints on the functional equivalents of the disclosed embodiments with Applicant’s interpretation. It is considered that Applicant has invoked 35 U.S.C. 112(f) in claim 18 as discussed in the claim interpretation section of this office action. It is noted that Applicant has not identified in the instant specification the specific structure that makes up the “calibration unit”.  35 U.S.C. 112(f) states that a claim limitation expressed in means- (or step-) plus-function language “shall be construed to cover the corresponding structure … described in the specification and equivalents thereof. “If one employs means plus function language in a claim, one must set forth in the specification an adequate disclosure showing what is meant by that language. If an applicant fails to set forth an adequate disclosure, the applicant has in effect failed to particularly point out and distinctly claim the invention as required by the 35 U.S.C. 112(b) [ or the second paragraph of pre-AIA  112] .” In re Donaldson Co., F.3d 1189, 1195, 29 USPQ 2d 1845, 1850 (Fed. Cir. 1994) (en banc). See also MPEP  Section 2181 II. Regarding claim 18, it is considered that “calibrate” is not a synonym for “adjust” but a subset.  All calibration involves adjustment but not all adjustments are calibration. All of the other rejections not stated in this office action that were made in the previous office action by the previous examiner are considered to be withdrawn.

Allowable Subject Matter
Claims 1-5,8,9,11-14 are allowable over the prior art of record.
Claims 6,7 and 10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 15-19 are allowable over the prior art of record, but have been rejected under 35 U.S.C. 112(a) and 35 U.S.C. 112(b).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spangenberg et al. in U.S. Patent No. 6,140,824 disclose  in prior art figure 1A using a balancing device with a capacitor (element 11) and a coil (element 12).  The capacitance of the capacitor fluctuates with fluctuations of the diameter of the wire (see column 3, lines 29-53). Gorbov et al. in DE 3,427,351 A discloses using a capacitor and a transformer secondary winding to measure wire diameter. Namatame et al. in Japan Patent No. 10-264,005 discloses detecting the diameter of a magnetic wire.  Ago in Japan Patent No. 5-177,356 discloses using a coil (element 18) to demagnetize a welding wire (element 7).  Stava in U.S. Patent Application Publication No. 2005/0279819 A1 discloses welding process with a welding wire having segments with different cross-sectional sizes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Geoffrey S Evans whose telephone number is (571)272-1174. The examiner can normally be reached 7:00 am to 2:30 pm. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S EVANS/Primary Examiner, Art Unit 3761